DETAILED ACTION
This office action is in response to the initial filing dated January 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 1 recites “codeto” which is missing a space dividing the two words “code” and “to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is drawn to a “computer program", per se. Specifically, the claim recites a “computer program product” without being stored or embodied in a non-transitory medium or memory device.
A claim directed to a computer program itself is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (Atkinson; US PG Pub #2015/0187234).
As to claim 1, Atkinson teaches a data processing device, for applying to packaging (Paragraph [0030] teaches an intelligent label as an electronic device for attachment to a good or shipping container), the device having a flexible substrate (Paragraphs [0061] and [0068]), the flexible substrate comprising:  
5storage circuitry (Paragraph [0039]) to store device data therein, wherein the device data comprises state data relating to the state or characteristics of one or more goods (Paragraphs [0005], [0073], and [0086]); 
processing circuitry to process the device data (Paragraph [0073]); 
communication circuitry to communicate with a remote resource to transmit 10the device data thereto (Paragraphs [0030], [0039], and [0047]); and 
sensor circuitry to generate sensed device data (Paragraphs [0005], [0051], and [0073]), and 
wherein the device is configured to update the state data based on or in response to the sensed device data (Paragraphs [0073] and [0086]).  
As to claim 152, depending from the device according to claim 1, Atkinson teaches wherein the device actively generates the sensed device data (Paragraphs [0071] and [0073]).  
As to claim 3, depending from the device according to claim 1, Atkinson teaches wherein the sensor circuitry comprises one or more of: a temperature sensor, a chemical sensor, a humidity sensor, a light 20sensor, a weight sensor, an orientation sensor, an object presence sensor, a fluid level sensor and/or an accelerometer sensor (Paragraphs [0005] and [0051]).  
As to claim 4, depending from the device according to claim 1, Atkinson teaches further comprising power circuitry having one or more of a: persistent power source and/or an energy harvester (Paragraph [0030]).  
As to claim 5, depending from the device according to claim 4, Atkinson teaches wherein the energy harvester comprises one or more of: a vibration harvester, a radio frequency harvester, a light harvester and/or a thermal energy harvester (Paragraph [0030]).  
As to claim 306, depending from the device according to claim 1, Atkinson teaches wherein the device data comprises operational data comprising one or more of: operating parameters for the data processing device and/or an algorithm to determine updated device data in response to the sensed data (Paragraphs [0052] and [0082]-[0083]).  
As to claim 7, depending from the device according to claim 1, Atkinson teaches wherein the device is configured to update the state data further in response to a command communication received from the remote resource (Paragraphs [0047], [0068], and [0081]).  
As to claim 9, depending from the device according to claim 1, Atkinson teaches wherein the device data comprises identifier data (Paragraphs [0060], [0068], and [0089]).  
As to claim 10, depending from the device according to claim 9, Atkinson teaches wherein the identifier data comprises one or more of: a device identifier data and/or authentication data (Paragraphs [0060], [0068], and [0089]).  
As to claim 11, depending from the device according to claim 1, Atkinson teaches wherein the communication circuitry 15comprises one or more of: wireless communication circuitry (Paragraphs [0030], [0067], and [0068]) and/or a display (Paragraphs [0026], [0032], and [0077]).  
As to claim 12, depending from the device according to claim 1, Atkinson teaches wherein one or more of storage circuitry, processing circuitry; and communication circuitry is printed on or in the substrate (Paragraphs [0060] and [0061]).  
As to claim 13, depending from the device according to claim 1, Atkinson teaches further comprising circuitry to provide active actuation in response to the sensed device data (Paragraph [0073]).  
As to claim 14, Atkinson teaches a method of updating data on a data processing device (Paragraph [0071]) comprising flexible 25substrate (Paragraphs [0061] and [0068]), the method comprising: 
provisioning, at storage circuitry of the data processing device, state data relating to a state and/or characteristics of one or more goods (Paragraphs [0005], [0039], [0073], and [0086]); 
generating, at sensor circuitry of the data processing device, sensed data (Paragraphs [0005], [0051], and [0073]); 
processing, at the data processing device, the sensed data (Paragraph [0073]); and  
30updating, on the storage circuitry at the data processing device, the state data in response to the processed sensed data (Paragraphs [0073] and [0086]).  
As to claim 15, Atkinson teaches a computer program product comprising computer readable code to be executable by one or more processors of a data processing device (Paragraphs [0005], [0032], [0043], [0052], and [0073]) to:  35 
35provision, at storage circuitry of the data processing device, state data relating to a state and/or characteristics of one or more goods (Paragraphs [0005], [0039], [0073], and [0086]); 
generate, at sensor circuitry of the data processing device, sensed data (Paragraphs [0005], [0051], and [0073]);  
5process, at the data processing device, the sensed data (Paragraph [0073]); and 
update, on the storage circuitry at the data processing device, the state data in response to the processed sensed data (Paragraphs [0073] and [0086]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (Atkinson; US PG Pub #2015/0187234) as applied to claim 1 above, and further in view of Butler et al. (Butler; US PG Pub #2016/0048712).
As to claim 58, depending from the device according to claim 1, Atkinson teaches wherein the state data comprises an expiration (Paragraph [0028]), but does not explicitly teach that the expiration is the expiration date of goods associated therewith. 
In the field of RFID tags, Butler teaches wherein the state data comprises an expiration date of goods associated therewith (Paragraphs [0426] and [0430]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Atkinson with the expiration date of Butler because this information can be used to determine the freshness of the goods based on the exposed conditions for enhanced reliability and quality control (Paragraphs [0073], [0506], and [0572]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US PG Pub #2010/0007501)
Law (US Patent #10,282,967)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571) 270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688